Citation Nr: 1454219	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-19 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for residuals of a fractured great right toe.

2.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.

3.  Entitlement to a rating in excess of 10 percent for tinnitus.

4.  Entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00.

5.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 through April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Original jurisdiction over this matter was subsequently transferred to the RO in Waco, Texas.

Testimony was received from the Veteran and his spouse during a January 2014 Board hearing.  A transcript of this testimony is associated with the claims file.

At the outset, the Board notes that the Veteran's paper claims file was apparently lost sometime in May 2014.  After the Veteran was notified of the same in a letter provided later that month, VA undertook subsequent efforts to reconstruct the claims file.  At this time, the Board is in possession of the reconstructed claims file as well as additional records being stored electronically on VA's "Virtual VA" and "VBMS" systems.

Based upon the records available at this time, the Board notes that it issued a March 2014 decision that denied an increased disability rating for residuals of a fractured right great toe, rated currently as 10 percent disabling.  At that time, the Board remanded the issues of entitlement to a rating in excess of 40 percent for bilateral hearing loss; entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00; and entitlement to total disability based on individual unemployability (TDIU).

 The Veteran appealed that portion of the March 2014 decision denying a higher rating for right great toe disability to the United States Court of Appeals for Veterans Claims (Court).  


In a September 2014 Joint Motion for Partial Remand, counsel acting on behalf of the Veteran and the VA Secretary sought to vacate the portion of the Board decision denying a higher rating for residuals associated with the Veteran's fractured right great toe and remanding that issue to the Board for further proceedings consistent with the arguments raised in the motion.  The joint motion was granted by the Court and the matter now returns to the Board.

The issues of entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $350.00 have been raised by the record.  Additionally, entitlement to a temporary total rating based upon surgical treatment for his right toe disability was received by VA in April 2014.  Neither of these two issues has been appear to have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Right Great Toe Disability

As noted above, this matter was appealed to the Court and now returns to the Board subject to the Court's September 2014 order granting the parties' joint motion.  

In the joint motion, the parties argued that the Board erred in administering VA's duty to assist in failing to obtain additional records for VA treatment reported by the Veteran in his January 2014 Board hearing testimony.  Indeed, a review of the hearing transcript, which is associated with the reconstructed claims file, shows that the Veteran reported that he and his treating VA physicians were contemplating surgery on his right great toe in the near future.  Consistent with the parties' contention, a review of the records currently available in the reconstructed claims file and on the VBMS and Virtual VA systems show that the records for VA treatment received by the Veteran only through July 2013 have been associated with the record.

The parties also argued that the claims file has not been reconstructed in such a fashion as to permit effective judicial review of the claim at issue.  In that regard, the parties noted, key pieces of evidence including a July 2013 VA examination report, pieces of lay evidence, and even a copy of the Board's March 2014 decision were not associated with the reconstructed claims file.  Thus, the parties argued, further remand is necessary in order to permit VA to make renewed efforts to either locate the Veteran's original claims file, or otherwise, to more thoroughly reconstruct the Veteran's claims file.  Specifically, the parties direct, such efforts should be made in a manner consistent with VA Adjudication and Procedure Manual, Manual Rewrite (M21-1MR)m Part III, Subpart ii, Chapter 4, Section D (Lost Folders), and also, should include efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim pursuant to 38 U.S.C.A. § 5103A(a)(1).  

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, the Board is compelled to remand this matter in order that VA may undertake efforts to obtain the records for VA treatment received by the Veteran since July 2013, to include records pertaining to surgery on the right great toe in 2014.  Also, the Board directs that VA must make renewed efforts to locate the Veteran's original claims file, and failing that, to more thoroughly reconstruct the Veteran's claims file, in a manner consistent with VA's M21 manual and the duty to assist provisions under 38 U.S.C.A. § 5103A(a)(1).  38 C.F.R. § 3.359(c)(4); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand). 

Remaining Issues on Appeal

In March 2014, the Board remanded the Veteran's claims for higher ratings for bilateral hearing loss and tinnitus, entitlement to a waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00, and entitlement to total disability based on individual unemployability (TDIU) to the RO.  It does not appear that the requested action has been completed.  On Remand, the RO should ensure that the action requested in the March 2014 remanded is completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claims on appeal.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claim and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to locate and/or reconstruct his missing claims file, and, to obtain records for additional VA treatment received by the Veteran since July 2013.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his claimed disabilities since July 2013.  

2.  Make efforts to obtain the records for any VA treatment received by the Veteran since July 2013, including records of surgical treatment for his right great toe in February 2014 at the Austin, Texas, VA Community Based Outpatient Clinic (CBOC), as well as the records for any other treatment identified by the Veteran.  

Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Make efforts to locate the Veteran's original claims file.  If efforts to locate the original claims file are unsuccessful, then VA should undertake new efforts to reconstruct the Veteran's claims file, to include efforts to associate with the newly created record a copy of the Veteran's July 2013 right foot VA examination, his previously submitted lay statements and claims submissions, and a signed copy of the Board's March 2014 decision.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  As requested in the prior Remand, schedule the Veteran for a VA audio examination to determine the current severity of the Veteran's hearing loss.  The examiner should perform any tests or studies deemed necessary for accurate assessments, to include audiology testing recording speech discrimination (Maryland CNC) and the puretone threshold average, from the sum of the puretone thresholds at 500, 1000, 2000, 3000, and 4000 Hertz.  

The examiner is also requested to provide an interpretation of the uninterpreted audiology record from February 2012 and January 2014.  The results of this audiology testing must be included in the examination report.

5.  As directed in the prior Remand, contact the Veteran and request that he provide an updated financial status report as well as copies of bills of his monthly expenses.

6.  As directed in the prior Remand, address whether debt of $420.00 for overpayment of monetary benefits is valid.

7.  As directed in the prior Remand, provide the Committee on Waivers and Compromises decision addressing the $420.00 debt (the October 11, 2012 decision addressed a debt of $350.00).

8.  Provide a Statement of the Case addressing the Veteran's claim of entitlement to a rating in excess of 10 percent for tinnitus.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.

9.  Following adjudication of the Veteran's validity of debt claim, readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA monetary benefits in the amount of $420.00 in light of all pertinent evidence and legal authority.  The AOJ should also readjudicate the remaining issues on appeal.  If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  The Veteran and his representative must then be afforded an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



